Citation Nr: 1002832	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-02 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.  

2.  Entitlement to service connection for a right leg 
disorder, to include as secondary to a left leg disorder.  

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a left leg disorder.  

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a left leg disorder.  

5.  Entitlement to service connection for bipolar disorder, 
to include as secondary to a left leg disorder. 

6.  Entitlement to service connection for attention deficit 
hyperactivity disorder (ADHD), to include as secondary to a 
left leg disorder.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 Board remand.  It was originally on 
appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a January 2008 correspondence, the RO stated that the 
Veteran had requested a travel Board hearing.  The Board 
notes that in a form dated in February 2008, the Veteran 
indicated that he no longer wanted a hearing.  There is no 
outstanding hearing request.  

In a March 2006 VA Form 21-22, The American Legion was 
appointed as the Veteran's representative.  In January 2008, 
before the case was certified to the Board, The American 
Legion withdrew its representation.  The organization sent a 
notification letter to the Veteran and sent a copy of that 
letter to the RO.  The American Legion notified VA on the 
same date.  The Board finds that the withdrawal of 
representation complies with applicable law.  See 38 C.F.R. 
20.608(a), 14.631(c) (2009).  The Board notes that The 
American Legion filed a VA Form 646 in November 2009, prior 
to re-certification to the Board.  However, since a VA Form 
21-22 was not filed after the service organization's 
withdrawal of representation, and there is no indication of 
record that the Veteran wishes to be represented by The 
American Legion, the Board concludes that the Veteran is 
unrepresented in regard to the issues on appeal.  See 
38 C.F.R. § 14.631 (2009).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets the additional delay, but the case must be 
remanded again to obtain records from the Social Security 
Administration (SSA).  

In its June 2009 remand, the Board instructed the RO to 
afford the Veteran VA examinations for the claimed disorders 
remaining on appeal.  The Veteran received VA examinations in 
September 2009.  During a mental disorders examination, the 
Veteran stated that he receives SSA disability payments.  The 
Veteran did not specify the disorder for which he receives 
SSA benefits or whether it is one of the disabilities on 
appeal before the Board.  

The Board does not have enough information to determine 
whether the SSA records are relevant to the claims on appeal 
or whether the records have a reasonable possibility of 
assisting in substantiation of the Veteran's claims.  See 
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187-88 (2002).  Since the SSA records could be relevant in 
this case, the Board finds that they should be obtained prior 
to further adjudication.  Also influencing the Board's 
decision is the unavailability of the Veteran's service 
treatment records.  In an October 2007 correspondence, the 
National Personnel Records Center (NPRC) stated that the 
Veteran's personnel jacket was destroyed by fire in 1973.  
The Board notes that where a claimant's service treatment 
records are not available through no fault of the Veteran, as 
in this case, VA has a heightened duty to assist in the 
development of his claim.  Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  As such, the RO should obtain copies of all 
records pertinent to the Veteran's claim for SSA disability 
benefits, including the medical records relied upon in making 
the disability determination.  38 C.F.R. § 3.159(c)(2), (3) 
(2009).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the SSA and obtain the records 
pertinent to the Veteran's claim for SSA 
disability benefits.  Specifically, 
request complete copies of the disability 
determination and associated medical 
records.  All attempts to obtain these 
records should be documented and 
associated with the claims file.  If these 
records are unavailable, and further 
attempts to obtain them would be futile, 
expressly indicate this in the claims file 
and notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).    

2.  Thereafter, the RO should readjudicate 
the issues on appeal, considering any new 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



